             Case 2:19-cv-02027-MCE-AC Document 27 Filed 02/26/20 Page 1 of 3


 1   Maurice B. VerStandig, Esq.
     Admitted Pro Hac Vice
 2   The VerStandig Law Firm, LLC
 3
     9812 Falls Road, #114-160
     Potomac, Maryland 20854
 4   Telephone: 301-444-4600
     Facsimile: 301-576-6885
 5   E-mail: mac@mbvesq.com
     Counsel for the Plaintiffs
 6
                                    UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8
                                                          )   Case No. 19cv2027-MCE-AC
 9
                                                          )
10                                                        )   The Honorable Morrison C. England, Jr.
     VERONICA BRILL, et al.,                              )
11                                                        )   THIRD STIPULATION TO EXTEND
                     Plaintiffs,                          )   TIME FOR JUSTIN KURAITIS TO
                                                              RESPOND TO COMPLAINT,
12
                     v.                                   )   FOURTH STIPULATION TO
                                                          )   EXTEND TIME FOR KING’S
13
     MICHAEL L. POSTLE, et al.                            )   CASINO, LLC TO RESPOND TO
14
                                                          )   COMPLAINT, AND [PROPOSED]
                     Defendants.                          )   ORDER
15                                                        )
                                                          )   Complaint Filed: October 8, 2019
16

17           Plaintiffs Veronica Brill et al. (“Plaintiffs”), by and through counsel; Defendant King’s

18   Casino, LLC d/b/a The Saloon at Stones Gambling Hall (“Stones”), by and through counsel; and

19   Defendant Justin Kuraitis (“Kuraitis,”), by and through counsel;), hereby stipulate and agree as

20   follows:

21           First, that Stones, Kuraitis, and Plaintiffs have previously stipulated to extend the

22   deadline of Stones and Kuraitis to respond to the Complaint herein to February 26, 2020 (DE

23   #21);

24           Second, that all parties desire additional time to respond, with defendant Michael Postle –

25
     for whom a stipulation is expected to be entered into under separate cover, solely with Plaintiffs

26
     – expressly requesting such time in light of his pro se status;

27
                  OMNIBUS STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT - 1
            Case 2:19-cv-02027-MCE-AC Document 27 Filed 02/26/20 Page 2 of 3


 1          Third, that Plaintiffs desire to have all responses to the Complaint filed in substantially

 2   contemporaneous fashion for reasons correlative to the timing structure of the Federal Rules of

 3   Civil Procedure and the preservation of certain rights enumerated therein;

 4          Accordingly, Plaintiffs, Stones, and Kuraitis hereby stipulate (i) all responses to the

 5   Complaint shall come due on March 13, 2020; and (ii) no party shall assert lack of timeliness as

 6   a grounds of opposition to any responsive paper if filed by March 13, 2020. All other rights and

 7   objections are otherwise reserved.

 8
            SO STIPULATED.
 9
      Dated: February 26, 2020                     BOIES SCHILLER FLEXNER LLP
10
                                                   By: s/ Mark C. Mao (as authorized on February 25, 2020)
11                                                 Mark C. Mao
                                                   Boies Schiller Flexner LLP
12                                                 Attorneys for Defendant King’s Casino, LLC
13   Dated: February 26, 2020                      THE VERSTANDIG LAW FIRM, LLC

14                                                 By: s/ .Maurice B. VerStandig
                                                   Maurice B. VerStandig (pro hac vice)
15
                                                   The VerStandig Law Firm, LLC
16                                                 Attorneys for Plaintiffs
     Dated: February 26, 2020                      LAW OFFICES OF RICHARD PACHTER
17

18                                                 By: s/ Richard
                                                          .       Pachter (as authorized on February 25, 2020)
                                                   Richard Pachter
19                                                 Law Offices of Richard Pachter
                                                   Attorneys for Defendant Kuraitis
20

21

22

23

24

25

26

27
                 OMNIBUS STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT - 2
               Case 2:19-cv-02027-MCE-AC Document 27 Filed 02/26/20 Page 3 of 3


 1                                          [PROPOSED] ORDER
 2             The Court, having considered the parties’ foregoing stipulation to extend the time for
 3   various defendants to respond to the Complaint herein, and finding good cause therefore, hereby
 4   orders:

 5             The deadline for all defendants to respond to the Complaint herein shall be enlarged to

 6   March 13, 2020.

 7

 8
               Dated: _____________                            __________________________
 9
                                                               Morrison C. England, Jr.
10
                                                               United States District Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                   OMNIBUS STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT - 3
